Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the method system and of independent claims 1 and 12, respectively, including the following combination of limitations defining the main invention/embodiment:
1. 	A computer implemented method for consistent 
distributed mirroring of data maintained by a primary cluster 
comprising: 
removing, by one mirror node of multiple mirror nodes, a change notification from a change queue shared between multiple mirror nodes, wherein removing the change notification designates the one mirror as a temporary master mirror node and the remaining mirror nodes as temporary slave mirror nodes; 
initiating an update process for the data corresponding to the change notification; 
fetching one or more objects corresponding to the change notification from the primary cluster; 
notifying, by each temporary slave mirror node, the temporary master mirror node that fetching objects is complete; and 
notifying, by the temporary master mirror node, the temporary slave mirror nodes that the update process is complete once a notification is received from each of the temporary slave mirror nodes.

Independent claim 12 is similar in scope to claim 1 and is allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139